
	

113 HRES 18 IH: Honoring the memory of Poland’s President, national leaders, and cultural leaders who were killed in the tragic plane crash at Smolensk, Russia on April 10, 2010.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 18
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the memory of Poland’s President,
		  national leaders, and cultural leaders who were killed in the tragic plane
		  crash at Smolensk, Russia on April 10, 2010.
	
	
		Whereas Poland’s President Lech Kaczyński and 95 other
			 people, including Poland’s First Lady, deputy foreign minister, deputy defense
			 minister, dozens of members of Parliament, the chiefs of the army and navy,
			 other chiefs of the Polish armed forces, and the president of the national
			 bank, were killed when the President’s airliner, a Tupelov TU–154M, crashed
			 near Smolensk, Russia on April 10, 2010;
		Whereas Anna Walentynowicz, the former dock worker whose
			 firing in 1980 sparked the Solidarity strike that ultimately overthrew the
			 communist government of Poland, was also killed in the crash;
		Whereas Ryszard Kaczorowski, who served as Poland’s final
			 president in exile before the country’s return to democracy, also perished in
			 the crash;
		Whereas Chicago suffered the loss of a respected artist
			 when Wojciech Seweryn, whose father was killed in Katyn, died in the
			 crash;
		Whereas this tragedy occurred as the Polish delegation was
			 on its final approach to land in order to attend an historic ceremony to
			 publically commemorate the 70th anniversary of the Katyn Massacre of
			 1940;
		Whereas, in 1940, the Soviet secret police, the People’s
			 Commissariat for Internal Affairs (NKVD), was directed by Joseph Stalin to
			 systematically murder approximately 22,000 Polish military officers, prisoners,
			 and intellectuals;
		Whereas, on September 18, 1951, the House of
			 Representatives established the Select Committee to Conduct an Investigation
			 and Study of the Facts, Evidence, and Circumstances of the Katyn Forest
			 Massacre;
		Whereas, on December 22, 1952, the Select Committee
			 unanimously concluded in its final report that the Soviet NKVD committed the
			 mass murders of the Polish officers and intellectual leaders in the Katyn
			 Forest, stating, there has not been a scintilla of proof or even any
			 remote circumstantial evidence presented that could indict any other nation in
			 this international crime;
		Whereas the Soviet Union did not admit responsibility for
			 this atrocity until President Mikhail Gorbachev’s statement on April 13,
			 1990;
		Whereas the attendance of Prime Minister Vladimir Putin
			 was to be the first time ever that a Russian leader attended the Katyn
			 commemoration;
		Whereas more than 9,000,000 Americans of Polish descent
			 now reside in the United States and Polish-Americans have been leaders in all
			 walks of American life;
		Whereas the American people stood in support of the
			 Solidarity movement as it fought against the oppression of the communist
			 government of Poland through peaceful means, eventually leading to Solidarity
			 members being elected to office in open democratic elections held on June 4,
			 1989, events that helped spark the movement to democracy throughout eastern
			 Europe;
		Whereas Poland joined the North Atlantic Treaty
			 Organization (NATO) in 1999, joined the European Union in 2004, and has
			 contributed to United States and NATO operations in Iraq and
			 Afghanistan;
		Whereas Poland has enjoyed a thriving and prosperous free
			 market democracy since the end of the Cold War; and
		Whereas the United States and Poland are close allies,
			 with a shared bond of history, friendship, and international cooperation: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the memory of Poland’s President,
			 national leaders, and cultural leaders who were killed in the tragic plane
			 crash at Smolensk, Russia on April 10, 2010;
			(2)expresses its
			 deepest sympathies to the people of Poland and the families of those who
			 perished in the April 10, 2010, plane crash;
			(3)expresses strong
			 and continued solidarity with the people of Poland and all persons of Polish
			 descent; and
			(4)expresses unwavering support for the
			 Government of Poland as it works to overcome the loss of many key public
			 officials and as it continues to seek information regarding the plane crash on
			 April 10, 2010.
			
